Title: To George Washington from James Willing, 12 December 1780
From: Willing, James
To: Washington, George


                        
                            Honble Sir
                            Long Island Decr 12th 1780
                        
                        I have the honor of addressing your Excellency upon the most disagreable subject I have ever wrote on. I find
                            by Commy Genl Skinner that the British will not Exchange me unless they receive a Lt Colo. for me, I was captur’d as
                            Master & Commander of an Arm’d Vessell in the United States service, and held no rank in the Line of the Army
                            higher than a Captain with respect to my Command refer you to Brigd. Genl Edwd Hand, who will inform you of the Orders he
                            recv’d from Congress respecting me—My situation is truly deplorable Major Skinner can inform you of it. resting assur’d
                            your Excellency will exert yourself in my favour I have the honor to be your Excelly most Obt & very hble sert
                        
                            Jas: Willing
                        
                    